Citation Nr: 0018921
Decision Date: 11/07/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-03932	)	DATE NOV 07, 2000
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



ORDER

The following correction is made in a remand decision issued by the Board of Veterans' Appeals in this case on July 19, 2000:

On page 4, numbered paragraph 4, line 6, PTSD should read schizophrenic disorder.



_________________________
Mark D. Hindin
Veterans Law Judge
Board of Veterans Appeals




Citation Nr: 0018921	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected schizophrenic disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

Although the veteran reported being employed at the United 
States Post Office at the time of his personal hearing in 
June 1999, the report of VA medical examination conducted 
later in June 1999 raises a question as to the veteran's 
continued employment.  The examiner noted that the veteran 
had been employed with the Postal Service from 1969 until 
either May or early June 1999.  The examiner further noted 
that employment at that time was not continual and that the 
veteran exhibited a "very sporadic staccato pattern."  
Additionally, the Board notes that it does not appear that 
either the December 1996 or the June 1999 VA examiners 
reviewed the veteran's medical records contained in the 
claims file in arriving at their assessment of the nature and 
severity of his psychiatric manifestations.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the duty 
to assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining pertinent 
outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Based on the above, the 
Board finds that the existing record is inadequate and that 
remand is required to ensure rendering of a fully informed 
decision.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The RO established service connection for schizophrenic 
reaction in a rating decision dated in October 1970, and 
assigned a zero percent evaluation, effective August 29, 
1969.  In February 1996, the veteran filed for an increase, 
and, in a decision dated in March 1997, the RO amended his 
award to reflect assignment of a 30 percent evaluation 
effective February 29, 1996, for disability characterized as 
a residual type schizophrenia.  The Board notes that within 
the one-year appeal period from the March 1997 rating 
decision, see 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1999), the RO received a statement from the veteran in which 
he claimed entitlement to an increased rating.  Such 
statement may reasonably be construed as a notice of 
disagreement with the RO's assignment of no more than a 30 
percent evaluation.  As such, the Board finds that the 
instant appeal stems from a claim initiated in February 1996, 
prior to the regulatory amendments to the mental disorders 
criteria.  

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  

In this case, the RO has not considered the mental disorders 
regulatory criteria in effect prior November 7, 1996 in 
connection with all the evidence of record pertinent to the 
veteran's current appeal.  To avoid prejudice to the veteran, 
the old regulatory criteria must be considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should request the veteran for 
updated employment information, 
specifically whether he continues to 
maintain employment.  If indicated, 
supporting information such as a 
statement from his employer, should be 
associated with the claims file.  
The RO should consider whether the 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and day-to-day 
functioning. 

2.  The RO should also request that the 
veteran furnish information as to any 
recent treatment he has received for a 
psychiatric disability.  The RO should 
then take any necessary steps to obtain 
those records and associate them with the 
claims folder.

.3  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO, to include 
pertinent records of any additional 
private or VA medical treatment.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to comment on the nature, frequency and 
severity of manifested PTSD 
symptomatology and specifically to 
provide an opinion as to the impact of 
such on the veteran's overall level of 
functioning, and, his employability.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluated for PTSD, with consideration of 
the regulatory criteria in effect prior 
and subsequent to November 7, 1996, as 
well as consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1999), as 
applicable.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

